DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/4/2020 and 8/26/2020 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the dividing plane extends towards the rear wall offset from the front wall through the first side wall, the second side wall, the bottom and the ceiling of the load chamber” must be shown or the feature(s) canceled from the claim(s).  The dividing plane is shown through the first side wall, the second side wall, the bottom and the ceiling of the load chamber but does not extend toward the rear wall.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 30 recites the limitation “wherein the dividing plane extends towards the rear wall offset from the front wall through the first side wall, the second side wall, the bottom and the ceiling of the load chamber”.  It is not clear how a “dividing plane” can extend toward the rear wall through the first side wall, second side wall, bottom and ceiling of the load chamber.  From the drawings shown in Fig. 2a it is impossible to extend a plane toward the rear wall while the plane goes through the ceiling, bottom, first side wall and second side wall.  The plane can go through the ceiling, bottom, first and second side walls, but it can’t extend toward the rear wall.  Or the plane can go through one of the side walls only and extend towards the rear wall.  For examination purposes the limitation is being interpreted as “the dividing plane extends between the front wall and the rear wall going through the first side wall, second side wall, ceiling and bottom of the load chamber”.
Claim 25 recites the limitation "the lock opening".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes “the lock opening” is being interpreted as “a lock opening”.
Claim 29 recites the limitation "the identification system".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes “the identification system” is being interpreted as “an identification system”.
Claim 31 recites the limitation "the first and second part".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes “the first and second part” is being interpreted as “a first and second part”.
Claim 31 recites the limitation "the carrier unit".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes “the carrier unit” is being interpreted as “a carrier unit”.
Claim 31 recites the limitation "the lid".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes “the lid” is being interpreted as “a lid”.
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi 2017/0025290 and in view of Bloomquist et al. 4,663,009.
In Re Claim 17, as best understood, Wakabayashi teaches a load lock for a substrate container comprising:												a housing (Housing of 2) that has a bottom (Bottom of 2), a ceiling (top of 2) as well as side walls (Side walls of 2) and being intended for receiving flat substrates (W), wherein the load lock has a load chamber (Chamber of 2) for receiving the substrate container (6) that has a bottom, a ceiling, a rear wall, a front wall, a first side wall and a second side wall that connect the rear wall to the front wall (See 6, Fig. 2) and wherein a carrier unit (31) for receiving the substrate container is arranged in the load chamber.
Wakabayashi does not teach a load chamber that can be divided into a first part and a second part along a dividing plane to open the load chamber, wherein the dividing plane extends toward the rear wall offset from the front wall through the first side wall, the second side wall, the bottom and the ceiling of the load chamber.
However, Bloomquist et al. teach a load chamber (12) that can be divided into a first part (right portion of 12, Fig. 2) and a second part (left portion of 12, Fig. 2) along a dividing plane (Plane of 66) ) to open the load chamber, wherein the dividing plane extends between the rear wall (64) and front wall (68) offset from the front wall through the first side wall (56), the second side wall (58), the bottom (bottom of 12) and the ceiling (60) of the load chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a load chamber that can be divided into a first part and a second part along a divided plane in the load lock of Wakabayashi as taught by Bloomquist et al. in order to fit a bigger load into the load lock.
In Re Claim 18, Wakabayashi teaches a load chamber in a closed state is sealed against the environment, (Fig. 2) wherein the load lock has pressure adjusting means (52) for adjusting the pressure in the load chamber.
In Re Claim 19, Wakabayashi teaches the load lock has a lifting unit (3) for lifting and lowering the carrier unit.
In Re Claim 20, Wakabayashi teaches the carrier unit having a slide (32) guided by a guide means (33).
In Re Claim 21, Wakabayashi teaches wherein the guide means is arranged on the rear wall (21) of the load chamber.  (See Fig. 2) 
In Re Claim 24, Wakabayashi teaches an opening mechanism (41) for taking off and putting on the substrate container lid.
In Re Claim 25, as best understood, Wakabayashi teaches the opening mechanism arranged above or below the lock opening (211).  Fig. 18) 
In Re Claim 26, Wakabayashi teaches a lifting unit for lifting or lowering the carrier unit to at least one of the following positions: 										an opening and closing position wherein the upper surface of the carrier unit is in a position that enables the opening mechanism to take off or put on the substrate container lid of a substrate container that is on the upper surface of the carrier unit; (See Fig. 18) and							a transfer position (Fig. 16) where the upper surface of the carrier unit is in a position that enables transfer of a substrate out of or into a substrate container  that is on the upper surface of the carrier unit. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi/Bloomquist et al. as applied to claim 21 above, and further in view of Hou 2014/0265090.
In Re Claim 22, Wakabayashi/Bloomquist et al. teach the load lock of Claim 21 as discussed above.
Wakabayashi/Bloomquist et al. do not teach a bushing for the lifting unit for lifting and lowering the carrier unit arranged at the bottom of the load chamber.
However, Hou teaches a bushing (102) for the lifting unit (104) for lifting and lowering the carrier unit (425) arranged at the bottom of the load chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a bushing to the bottom of the load chamber in the load lock of Wakabayashi/Bloomquist et al. as taught by Hou in order to reduce wear.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi/Bloomquist et al. as applied to claim 17 above, and further in view of Beaulieu et al. 2003/0103836.
In Re Claim 23, Wakabayashi/Bloomquist et al. teach the load lock of Claim 17 as discussed above.
Wakabayashi/Bloomquist et al. do not teach wherein a lock opening for transferring a substrate out of or into the load chamber is formed in the rear wall of the load chamber, wherein the lock opening can be closed by means of a lock valve.
However, Beaulieu et al. teach wherein a lock opening (84I) for transferring a substrate (S) out of or into the load chamber (74) is formed in the rear wall of the load chamber, wherein the lock opening can be closed by means of a lock valve (66).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a lock opening to rear wall of the load lock of Wakabayashi/Bloomquist et al. as taught by Beaulieu et al. in order to provide more options for transferring substrates.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi/Bloomquist et al. as applied to claim 17 above, and further in view of Fukazawa JP 06310463.
In Re Claim 27, Wakabayashi/Bloomquist et al. teach the load lock of Claim 17 as discussed above.
Wakabayashi/Bloomquist et al. do not teach wherein it has an identification system for identifying substrates that are present in the substrate container.
However, Fukazawa teaches a loadlock (20) having an identification system (23) for identifying substrates that are present in the substrate container (22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an identification system to the load lock of Wakabayashi/Bloomquist et al. as taught by Fukazawa in order to control the system according to the substrates present.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi 2017/0025290 and in view of Bloomquist et al. 4,663,009.
In Re Claim 30, as best understood, Wakabayashi teaches a device for processing flat substrates comprising:												a process chamber (PM1)for processing one or more flat substrates (W);					a load lock (2) having a housing (Housing of 2) that has a bottom (bottom of 2), a ceiling (Top of 2) as well as side walls (Side walls of 2) and being intended for receiving flat substrates, wherein the load lock has a load chamber (Chamber of 2) for receiving the substrate container (6) that has a bottom, a ceiling, a rear wall, a front wall, a first side wall and a second side wall that connect the rear wall to the front wall (See 6, Fig. 2) and wherein a carrier unit (31) for receiving the substrate container is arranged in the load chamber; and										a handling system (12) for transferring one or more substrates between a substrate container received by the carrier unit and the process chamber through the lock opening of the load chamber.
Wakabayashi does not teach a load chamber that can be divided into a first part and a second part along a dividing plane to open the load chamber, wherein the dividing plane extends toward the rear wall offset from the front wall through the first side wall, the second side wall, the bottom and the ceiling of the load chamber.
However, Bloomquist et al. teach a load chamber (12) that can be divided into a first part (right portion of 12, Fig. 2) and a second part (left portion of 12, Fig. 2) along a dividing plane (Plane of 66) ) to open the load chamber, wherein the dividing plane extends between the rear wall (64) and front wall (68) offset from the front wall through the first side wall (56), the second side wall (58), the bottom (bottom of 12) and the ceiling (60) of the load chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a load chamber that can be divided into a first part and a second part along a divided plane in the device of Wakabayashi as taught by Bloomquist et al. in order to fit a bigger load into the load lock.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi 2017/0025290 and in view of Bloomquist et al. 4,663,009.
In Re Claim 31, as best understood, Bloomquist et al. teach  a method for operating a load lock comprising the steps of:											opening a load chamber (12) by dividing it into the first (68 portion) and the second part (64 portion); (Column 25, Lines 31-68)									putting a substrate container (220) onto the carrier unit (270); (Column 25, Lines 31-68)			closing the load chamber by joining the first and the second part; (Column 25, Lines 31-68)
Bloomquist et al. do not teach taking off the lid from the substrate container by means of an opening mechanism; and taking out at least one substrate of the substrate container;				wherein for carrying out steps (d) and (e) the carrier unit by means of a lifting unit for lifting or lowering the carrier unit is moved from 									an opening and closing position where the upper surface of the carrier unit is in a position that enables the opening mechanism to take off or put on the substrate container lid of a substrate container that is present on the upper surface of the carrier unit; to 						a transfer position where the upper surface of the carrier unit is in a position that enables a substrate to be transferred from a substrate container that is present on the upper surface of the carrier unit.
However, Wakabayashi teaches taking off the lid (62) from the substrate container (6) by means of an opening mechanism (4); and 									taking out at least one substrate (W) of the substrate container;				wherein for carrying out steps taking off the lid from the substrate container by means of an opening mechanism and taking out at least one substrate from the substrate container, the carrier unit (31) by means of a lifting unit (3) for lifting or lowering the carrier unit is moved from 			an opening and closing position (Fig. 11-13) where the upper surface of the carrier unit is in a position that enables the opening mechanism to take off or put on the substrate container lid of a substrate container that is present on the upper surface of the carrier unit; to 				a transfer position (Fig. 15) where the upper surface of the carrier unit is in a position that enables a substrate to be transferred from a substrate container that is present on the upper surface of the carrier unit; and												wherein upon opening of the container in the step of taking off the lid from the substrate container by means of an opening mechanism, a pressure is set in the load chamber that differs from the environmental pressure.  (See P4, Fig. 8) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to take off the lid from a substrate container by means of an opening mechanism in the method of Bloomquist et al. as taught by Wakabayashi in order to ease removal of substrates.
Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Ulloa, Kamiya and Park et al. teach a substrate container in a load lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652